Title: James Madison to Samuel L. Southard, 15 September 1834
From: Madison, James
To: Southard, Samuel L.


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                 Septr. 15th. 1834.
                            
                        
                        
                        
                        J. Madison with his respects to Mr Southard returns him many thanks for his biographical discourse on Mr
                            Wirt. The character of this meritorious Citizen is a rich theme for eloquent and instructive comments; of which the
                            discourse is a signal & happy illustration.
                        
                            
                                
                            
                        
                    